Citation Nr: 1533311	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  14-15 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to basic eligibility for educational assistance benefits under Chapter 33 of Title 38, United States Code (Post 9/11 GI Bill).  


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel











INTRODUCTION

The Appellant served at the Marion Military Institute from July 2012 to May 2013 and at the Coast Guard Academy from July 2013 to August 2013.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant was scheduled for a video conference hearing before a Veterans  Law Judge in July 2015.  The Appellant informed VA that he was unable to attend his scheduled hearing date and requested that VA reschedule the hearing.  The Appellant has since been rescheduled for a Travel Board hearing on September 16, 2015.  A remand is therefore required.    

Accordingly, the case is REMANDED for the following action:

Notify the Appellant of his September 16, 2015 Travel Board hearing and of the time to report.  A copy of the notice provided should be placed in the claims file. 

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




